 1

 2

 3

 4                                   UNITED STATES DISTRICT COURT

 5                                   EASTERN DISTRICT OF CALIFORNIA

 6

 7   BRUCE WARREN CREAMER,                                 Case No. 1:20-cv-00293-NONE-BAM

 8                      Plaintiff,
                                                           ORDER TO SUBMIT APPLICATION
 9          v.                                             TO PROCEED IN FORMA PAUPERIS
                                                           OR PAY FILING FEE WITHIN THIRTY
10   SUSIE SHERER, et al.,                                 DAYS

11                      Defendants.
                                                           THIRTY (30) DAY DEADLINE
12

13          Plaintiff Bruce Warren Creamer, proceeding pro se, filed the instant action on February

14   26, 2020. (Doc. No. 1.) Plaintiff has not paid the $400.00 filing fee or submitted an application

15   to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

16          Accordingly, IT IS HEREBY ORDERED that:

17          1.      The Clerk’s Office shall send to Plaintiff a form for application to proceed in

18   forma pauperis;

19          2.      Within thirty (30) days of the date of service of this order, Plaintiff shall submit

20   the completed and signed application to proceed in forma pauperis, or in the alternative, pay the

21   $400.00 filing fee for this action; and

22          3.      Failure to comply with this order will result in a recommendation for

23   dismissal of this action.

24
     IT IS SO ORDERED.
25

26      Dated:     March 2, 2020                                /s/ Barbara   A. McAuliffe            _
                                                           UNITED STATES MAGISTRATE JUDGE
27

28
                                                       1
